DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 01/26/2022 in response to the Non-Final Rejection mailed on 10/12/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 8-10 are cancelled.
4.	Claims 1-7 and 11-23 are pending.
5.	Applicant’s remarks filed on 01/26/2022 in response to the Non-Final Rejeciton mailed on 10/12/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
6.	The IDSs filed on 01/26/2022 and 01/27/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Rejections - 35 USC § 112(b)
7.	The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the recitation of “hybridizes under stringent conditions” is withdrawn in view of applicant’s amendment to the claims to recite the parameters of the stringent conditions.
8.	The rejection of claims 1-7 and 11-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.
	Regarding claims 1-7 and 11-23, the recitation of “consisting of the nucleotide sequence shown in SEQ ID NO:  1 or a partial sequence of the nucleotide” followed by “the polynucleotide being a Chinese hamster-derived Hspa5 gene promoter and comprising a polynucleotide consisting of the nucleotide sequence shown in SEQ ID NO:  9, wherein the partial sequence of the nucleotide sequence comprises a sequence as set forth in SEQ ID NOs:  5-9” in claim 1 is indefinite because it is unclear what the metes and bounds of the claim is intended to encompass.  It is unclear with the contradictory open and closed transitional phrase “consisting of” and “comprising” what the limits of the claimed polynucleotide is intended to encompass.  Furthermore, the recitation of the polynucleotide being a Chinese hamster-derived Hspa5 gene promoter and comprising a polynucleotide consisting of the nucleotide sequence shown in SEQ ID NO:  9 is indefinite because it is unclear if the polynucleotide being referred to is the polynucleotide consisting of SEQ ID NO:  1 or the partial sequence given the inclusion of this sequence in those nucleotide sequences defined as partial sequences.  It is suggested that applicants clarify the meaning of the claims.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that the amendments to the claims define the metes and bounds of the claim to those of skill in the art.
	This argument is found to be not persuasive in view of the modified rejection set forth above.
9.	Claims 11 and 12 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
	Regarding claims 11 and 12, there is insufficient antecedent basis for the limitation “the full length” recited in the claims.
Claim Rejections - 35 USC § 112(a)
10.	The written description rejection of claims 1-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 8-10 and to recite limitations in claim 1 to define that the structure of the nucleotide sequence has to contain the full sequence recited in the relevant sequence identifiers.
Claim Rejections - 35 USC § 101
11.	The rejection of claims 1 and 8-17 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of applicants’ amendment to the claims to define that the structure of the nucleotide sequence has to contain the full sequence recited in the relevant sequence identifiers, which are markedly different in structure from a naturally occurring nucleotide sequence.
Claim Rejections - 35 USC § 102
12.	The rejection of claims 1, 8, 13-18 and 20-23 under 35 U.S.C. 102(a)(1) as being anticipated by Le Fourn et al. (WO 2014/118619 A2; cited on PTO-892 mailed on 10/12/2021)  as evidenced by GenBank CP068269 (GenBank, 2021; cited on PTO-892 mailed on 10/12/2021) is withdrawn in view of applicants’ amendment to the claims to define the structure of the nucleotide sequence has to contain the full sequence recited in the relevant sequence identifiers, which are markedly different in structure from a naturally occurring nucleotide sequence.
13.	The rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Le Fourn et al. (WO 2014/118619 A2; cited on PTO-892 mailed on 10/12/2021) is maintained for the reasons of record and the reasons set forth below.
14.	With respect to claim 11, Le Fourn et al. teach a polynucleotide that consists of a sequence that is at least 97.5% identical to the polynucleotide sequence of SEQ ID NO: 9 (interpreted as partial sequence) and is a Hspa5 promoter from a Chinese Hamster [see alignment attached as APPENDIX A; Abstract; p. 7].
	RESPONSE TO REMARKS:  Beginning on p. 11 of applicants’ remarks, applicants contend that SEQ ID NO:  9 is 609 nucleotides long and the sequence disclosed in Le Fourn is 683 nucleotides long, and it is contended that the sequence alignment compares only nucleotides 1-594 of SEQ ID NO:  9 to nucleotides 90-683 of Le Fourn.  Applicants contend when you align the full length of Le Fourn to SEQ ID NO:  9, there is only an 85% match between the two.
	This argument is found to be not persuasive because in view of the indefiniteness of the claims [see rejection above], the claims are given their broadest and reasonable interpretation which includes the interpretation of the nucleotide containing elements that are not necessarily recited in the claims.  The claim only requires that the sequence share at least 95% identity to any nucleotide sequence of claim 1.  Therefore, the segment of nucleotides of Le Fourn et al. that shares 97.5% sequence identity to SEQ ID NO:  9, reasonably reads on the claims.
15.	The rejection of claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank AL929106 (GenBank, 2002; cited on IDS filed on 06/11/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claim 9.
16.	The rejection of claim 10 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank AC131419 (GenBank, 2002; cited on IDS filed on 06/11/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claim 10.
Claim Rejections - 35 USC § 103
17.	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Le Fourn et al. (WO 2014/118619 A2; cited on PTO-892 mailed 10/12/2021) in view of Nishimiya et al. (US Patent Application Publication 2013/0171694 A1; cited on IDS filed on 07/10/2019) is withdrawn in view of view of applicants’ amendment to the claims to define the structure of the nucleotide sequence has to contain the full sequence recited in the relevant sequence identifiers, which are markedly different in structure from a naturally occurring nucleotide sequence.
After Final Consideration Program 2.0
18.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
19.	Status of the claims:	Claims 1-7 and 11-23 are pending.
	Claims 1-7 and 11-23 are rejected.	
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A 

Le Fourn et al. with SEQ ID NO: 9

Query Match             97.5%;  Score 594;  DB 49;  Length 683;
  Best Local Similarity   100.0%;  
  Matches  594;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAACTGACACGCAGACCCCGCAGCAGTCCCCGGGGGCCGGGTGACGGGAGGACCTGGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 GGAACTGACACGCAGACCCCGCAGCAGTCCCCGGGGGCCGGGTGACGGGAGGACCTGGAC 149

Qy         61 GGTTACCGGCGGAAACGGTCTCGGGTTGAGAGGTCACCTGAGGGACAGGCAGCTGCTGAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 GGTTACCGGCGGAAACGGTCTCGGGTTGAGAGGTCACCTGAGGGACAGGCAGCTGCTGAA 209

Qy        121 CCAATAGGACCGGCGCACAGGGCGGATGCTGCCTCTCATTGGCGGCCGTTGAGAGTAACC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        210 CCAATAGGACCGGCGCACAGGGCGGATGCTGCCTCTCATTGGCGGCCGTTGAGAGTAACC 269

Qy        181 AGTAGCCAATGAGTCAGCCCGGGGGGCGTAGCGGTGACGTAAGTTGCGGAGGAGGCCGCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        270 AGTAGCCAATGAGTCAGCCCGGGGGGCGTAGCGGTGACGTAAGTTGCGGAGGAGGCCGCT 329

Qy        241 TCGAATCGGCAGCGGCCAGCTTGGTGGCATGGACCAATCAGCGTCCTCCAACGAGAAGCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        330 TCGAATCGGCAGCGGCCAGCTTGGTGGCATGGACCAATCAGCGTCCTCCAACGAGAAGCG 389

Qy        301 CCTTCACCAATCGGAGGCCTCCACGACGGGGCTGGGGGGAGGGTATATAAGCCAAGTCGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        390 CCTTCACCAATCGGAGGCCTCCACGACGGGGCTGGGGGGAGGGTATATAAGCCAAGTCGG 449

Qy        361 CGGCGGCGCGCTCCACACTGGCCAAGACAACAGTGACCGGAGGACCTGCCTTTGCGGCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        450 CGGCGGCGCGCTCCACACTGGCCAAGACAACAGTGACCGGAGGACCTGCCTTTGCGGCTC 509

Qy        421 CGAGAGGTAAGCGCCGCGGCCTGCTCTTGCCAGACCTCCTTTGAGCCTGTCTCGTGGCTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        510 CGAGAGGTAAGCGCCGCGGCCTGCTCTTGCCAGACCTCCTTTGAGCCTGTCTCGTGGCTC 569

Qy        481 CTCCTGACCCGGGGGGCTTCTGTCGCCCTCAGATCGGAACGCCGCCGCGCTCCGGGACTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        570 CTCCTGACCCGGGGGGCTTCTGTCGCCCTCAGATCGGAACGCCGCCGCGCTCCGGGACTA 629

Qy        541 CAGCCTGTTGCTGGACTTCGAGACTGCAGACGGACCGACCGCTGAGCACTGGCC 594
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        630 CAGCCTGTTGCTGGACTTCGAGACTGCAGACGGACCGACCGCTGAGCACTGGCC 683